On Application for Rehearing.
We have given due and respectful consideration to the earnest application to re-open this case. After a thorough examination of the jurisprudence bearing on the two points in the controversy, we have concluded to adhere to our original decree.
The question involving the power or mode of reviewing a final judgment of this Court, on the ground of its alleged absolute nullity, is one of great delicacy and of no less importance, which is not provided for by legislation, and which has not often been considered in our jurisprudence.
Strong arguments may be urged in favor of either side of the question, and equity might suggest the propriety of such a review, and might be enhanced by proper legislation on the subject. But under no possible circumstances could a judgment of this Court be reviewed by a district court in the manner proposed in the present instance. The identical ground of nullity on which our judgment was held to be of no force by the lower court, had been suggested in bar of plaintiff’s right of recovery, had been considered by us, and disposed of as insufficient for the end proposed by the defendant.
That element of nullity was therefore no longer an open question, and could not be considered as an oversight of the appellate tribunal. The claim that such a point could subsequently be reviewed by the court a, qua, involves the exercise of a power which cannot be lodged in the lower tribunal, and its new recognition, as urged herein, would soon revolutionize jurisprudence, and strip the judgment oí the courts of final resort of that force and certainty which can alone make them efficient.
The application for rehearing is theiefore denied.